 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1


WHITING PETROLEUM CORPORATION
 
RESTRICTED STOCK AGREEMENT
 
THIS RESTRICTED STOCK AGREEMENT (this “Agreement”) is made and entered into as
of _____________________ by and between Whiting Petroleum Corporation, a
Delaware corporation with its principal offices at Denver, Colorado (the
“Company”), and the executive officer of the Company or one of its affiliates
whose signature is set forth on the signature page hereof (the “Participant”).
 
W I T N E S S E T H :


WHEREAS, the Company has adopted the Whiting Petroleum Corporation 2003 Equity
Incentive Plan (as amended, the “Plan”) to permit shares of the Company’s common
stock (the “Stock”), to be awarded to certain key salaried employees and
non-employee directors of the Company and any affiliate of the Company; and
 
WHEREAS, the Participant is an executive officer of the Company, and the Company
desires such person to remain in such capacity and to further an opportunity for
his or her stock ownership in the Company in order to increase his or her
proprietary interest in the success of the Company;
 
NOW, THEREFORE, in consideration of the premises and of the covenants and
agreements herein set forth, the parties hereby mutually covenant and agree as
follows:
 
1.        Award of Restricted Stock.  Subject to the terms and conditions set
forth herein, the Company hereby awards the Participant the number of shares of
Stock set forth on the signature page hereof (the “Restricted Stock”).
 
2.        Restrictions.  (a)  Except as otherwise provided herein, Restricted
Stock may not be sold, transferred, pledged, assigned, encumbered or otherwise
alienated or hypothecated until the date of release (the “Release Date”)
determined as follows:
 
(i)           the Release Date with respect to one-third of the shares of
Restricted Stock shall be the first anniversary of the Grant Date specified on
the signature page hereof (the “Grant Date”) if the Compensation Committee of
the Board of Directors of the Company (the “Committee”) determines the
Performance Contingency (as defined below) has been satisfied with respect to
the Company’s fiscal year immediately preceding the first anniversary of the
Grant Date;
 
(ii)           the Release Date with respect to two-thirds of the shares of
Restricted Stock (less any shares of Restricted Stock for which there already
has been a Release Date) shall be the second anniversary of the Grant Date if
the Committee determines the Performance Contingency has been satisfied with
respect to the Company’s two fiscal years immediately preceding the second
anniversary of the Grant Date; and
 
(iii)           the Release Date with respect to all of the shares of Restricted
Stock (less any shares of Restricted Stock for which there already has been a
Release Date) shall be the third anniversary of the Grant Date if the Committee
determines the Performance Contingency has been satisfied with respect to the
Company’s three fiscal years immediately preceding the third anniversary of the
Grant Date.
 
- 1 -

--------------------------------------------------------------------------------


 
If the Committee determines that the Performance Contingency has not been
satisfied with respect to the Company’s fiscal year immediately preceding the
third anniversary of the Grant Date, then all Restricted Stock that previously
has not been released shall be forfeited to the Company on the date the
Committee makes such determination.
 
(b) Within six weeks after the end of each of the Company’s fiscal years
preceding the first three anniversaries of the Grant Date, the Committee will
determine whether the Performance Contingency has been satisfied with respect to
such fiscal year based on the criteria set forth in this Section 2.  The
“Performance Contingency” will be satisfied with respect to such a fiscal year
(i) if the Company Stock Price Percentage (as defined below) at the end of such
fiscal year is a positive number and either (A) the Peer Group Stock Price
Percentage (as defined below) at the end of such fiscal year is a positive
number and such Company Stock Price Percentage is greater than such Peer Group
Stock Price Change or (B) the Peer Group Stock Price Percentage is a negative
number or (ii) if the Company Stock Price Percentage at the end of such fiscal
year is a negative number and the Peer Group Stock Price Percentage at the end
of such fiscal year is a negative number and the absolute value of such Company
Stock Price Percentage is less than the absolute value of such Peer Group Stock
Price Percentage.
 
(c) “Company Stock Price Percentage” means the percentage (whether positive or
negative) equal to the quotient of (i) the amount determined by subtracting (A)
$57.66 (i.e., the closing price of the Stock on December 31, 2007), which shall
be adjusted equitably for any stock split, stock dividend, special cash dividend
or similar event affecting the Stock (the “Company Base Price”), from (B) the
closing price of the Stock on each of the fiscal year ends (or the last trading
day of each such year) preceding the first three anniversaries, as applicable,
of the Grant Date divided by (ii) the Company Base Price.
 
(d) “Peer Group” means Bill Barrett Corporation, Cabot Oil & Gas Corporation,
Cimarex Energy Company, Delta Petroleum Corporation, Denbury Resources, Inc.,
Encore Acquisition Company, Forest Oil Corporation, Newfield Exploration
Company, Petrohawk Energy Corporation, Plains Petroleum & Production Company,
Range Resources Corporation and St. Mary’s Land & Exploration Company.  If any
of the foregoing companies is no longer a publicly traded company at any time
during a fiscal year, then such company shall be removed from the Peer Group and
the remaining companies shall make up the Peer Group for purposes of determining
the Peer Group Stock Price Percentage and whether the Performance Contingency
has been satisfied for such fiscal year and any applicable future fiscal years.
 
(e) “Peer Group Stock Price Percentage” means the percentage (whether negative
or positive) equal to the average of the percentages determined for each company
in Peer Group by calculating the quotient of (i) the amount determined by
subtracting (A) the closing price of the common stock of such Peer Group company
on December 31, 2007, which shall be adjusted equitably for any stock split,
stock dividend, special cash dividend or similar event affecting the common
stock of such Peer Group company (the “Peer Group Company Base Price”), from (B)
closing price of the common stock of such Peer Group company on each of the
fiscal year ends (or the last trading day of each such year) preceding the first
three anniversaries, as applicable, of the Grant Date divided by (ii) the Peer
Group Company Base Price.
 
- 2 -

--------------------------------------------------------------------------------


 
3.        Initial Issuance.  The Restricted Stock shall be issued as soon as
practicable in the name of the Participant but shall be held in a segregated
account by the transfer agent of the Company.  Unless forfeited as provided
herein, Restricted Stock eligible for release pursuant to the terms hereof shall
cease to be held in such segregated account and certificates for such Restricted
Stock shall be delivered or such Restricted Stock shall be transferred
electronically to the Participant on the applicable Release Date.
 
4.        Transfer After Release Date; Securities Law Restrictions.  On the
applicable Release Date as determined in accordance with Paragraph 2, that
portion of Restricted Stock shall become free of the restrictions of Paragraph 2
and be freely transferable by the Participant.  Notwithstanding the foregoing or
anything to the contrary herein, the Participant agrees and acknowledges with
respect to any Restricted Stock that has not been registered under the
Securities Act of 1933, as amended (the “Act”) (i) he or she will not sell or
otherwise dispose of such Stock except pursuant to an effective registration
statement under the Act and any applicable state securities laws, or in a
transaction which, in the opinion of counsel for the Company, is exempt from
such registration, and (ii) a legend will be placed on the certificates for the
Restricted Stock to such effect.
 
5.      Termination of Employment or Death.  If the Participant’s employment
with the Company (as applicable) is terminated for any reason (including death)
prior to the Release Date, all Restricted Stock that has not been released shall
be forfeited to the Company on the date on which such termination of status
occurs.
 
6.      Certificate Legend.  In addition to any legends placed on certificates
for Restricted Stock under Paragraph 4 hereof, each certificate for shares of
Restricted Stock may bear the following legend:
 
“THE SALE OR OTHER TRANSFER OF THE SHARES OF STOCK REPRESENTED BY THIS
CERTIFICATE, WHETHER VOLUNTARY, INVOLUNTARY OR BY OPERATION OF LAW, IS SUBJECT
TO CERTAIN RESTRICTIONS SET FORTH IN THE WHITING PETROLEUM CORPORATION 2003
EQUITY INCENTIVE PLAN AND A RESTRICTED STOCK AGREEMENT BETWEEN WHITING PETROLEUM
CORPORATION AND THE REGISTERED OWNER HEREOF.  A COPY OF SUCH PLAN AND SUCH
AGREEMENT MAY BE OBTAINED FROM THE CORPORATE SECRETARY OF WHITING PETROLEUM
CORPORATION.”


When the restrictions imposed by Paragraph 2 hereof terminate, the Participant
shall be entitled to have the foregoing legend removed from the certificates
representing such Restricted Stock.
 
7.      Voting Rights; Dividends and Other Distributions.  (a)  While the
Restricted Stock is subject to restrictions under Paragraph 2 and prior to any
forfeiture thereof, the Participant may exercise full voting rights for the
Restricted Stock registered in his or her name and held in a segregated account
hereunder.
 
(b) While the Restricted Stock is subject to the restrictions under Paragraph 2
and prior to any forfeiture thereof, the Participant shall be entitled to
receive all dividends and other distributions paid with respect to the
Restricted Stock.  If any such dividends or distributions are paid in Stock,
such shares shall be subject to the same terms, conditions and restrictions as
the shares of Restricted Stock with respect to which they were paid, including
the requirement that Restricted Stock be held in a segregated account pursuant
to Paragraph 3 hereof.
 
- 3 -

--------------------------------------------------------------------------------


 
(c) Subject to the provisions of this Agreement, the Participant shall have,
with respect to the Restricted Stock, all other rights of holders of Stock.
 
8.      Tax Withholding. (a)  It shall be a condition of the obligation of the
Company to issue or release from the segregated account Restricted Stock to the
Participant, and the Participant agrees, that the Participant shall pay to the
Company upon demand such amount as may be requested by the Company for the
purpose of satisfying its liability to withhold federal, state, or local income
or other taxes incurred by reason of the award of the Restricted Stock or as a
result of the termination of the restrictions on such Stock hereunder.
 
(b) If the Participant does not make an election under Section 83(b) of the
Internal Revenue Code of 1986, as amended, with respect to the Restricted Stock
awarded hereunder, the Participant may satisfy the Company’s withholding tax
requirements by electing to have the Company withhold that number of shares of
Restricted Stock otherwise deliverable to the Participant from the segregated
account hereunder or to deliver to the Company a number of shares of Stock, in
each case, having a Fair Market Value (as defined in the Plan) on the Tax Date
(as defined below) equal to the minimum amount required to be withheld as a
result of the termination of the restrictions on such Restricted Stock.  The
election must be made in writing  and must be delivered to the Company prior to
the Tax Date.  If the number of shares so determined shall include a fractional
share, the Participant shall deliver cash in lieu of such fractional share.  All
elections shall be made in a form approved by the Committee and shall be subject
to disapproval, in whole or in part, by the Committee.  As used herein, “Tax
Date” means the date on which the Participant must include in his or her gross
income for federal income tax purposes the fair market value of the Restricted
Stock over the purchase price therefor, if any.
 
9.      Powers of Company Not Affected.  The existence of the Restricted Stock
shall not affect in any way the right or power of the Company or its
stockholders to make or authorize any combination, subdivision or
reclassification of the Stock or any reorganization, merger, consolidation,
business combination, exchange of shares, or other change in the Company’s
capital structure or its business, or any issue of bonds, debentures or stock
having rights or preferences equal, superior or affecting the Restricted Stock
or the rights thereof, or dissolution or liquidation of the Company, or any sale
or transfer of all or any part of its assets or business, or any other corporate
act or proceeding, whether of a similar character or otherwise.  Nothing in this
Agreement shall confer upon the Participant any right to continue in the
employment of the Company, or interfere with or limit in any way the right of
the Company to terminate the Participant’s employment at any time.
 
10.           Interpretation by Committee.  The Participant agrees that any
dispute or disagreement which may arise in connection with this Agreement shall
be resolved by the Committee, in its sole discretion, and that any
interpretation by the Committee of the terms of this Agreement or the Plan and
any determination made by the Committee under this Agreement or the Plan may be
made in the sole discretion of the Committee and shall be final, binding, and
conclusive.  Any such determination need not be uniform and may be made
differently among Participants awarded Restricted Stock.
 
- 4 -

--------------------------------------------------------------------------------


 
11.           Miscellaneous.  (a)  This Agreement shall be governed and
construed in accordance with the internal laws of the State of Delaware
applicable to contracts made and to be performed therein between residents
thereof.
 
(b) This Agreement may not be amended or modified except by the written consent
of the parties hereto.
 
(c) The captions of this Agreement are inserted for convenience of reference
only and shall not be taken into account in construing this Agreement.
 
(d) Any notice, filing or delivery hereunder or with respect to Restricted Stock
shall be given to the Participant at either his or her usual work location or
his or her home address as indicated in the records of the Company, and shall be
given to the Committee or the Company at 1700 Broadway, Suite 2300, Denver,
Colorado 80290-2300, Attention:  Corporate Secretary.  All such notices shall be
given by first class mail, postage prepaid, or by personal delivery.
 
(e) This Agreement shall be binding upon and inure to the benefit of the Company
and its successors and assigns and shall be binding upon and inure to the
benefit of the Participant, except that the Participant may not transfer any
interest in any Restricted Stock prior to the release of the restrictions
imposed by Paragraph 2.
 
(f) This Agreement is subject in all respects to the terms and conditions of the
Plan.
 
12.           Change of Control.  (a)  Notwithstanding any other provision to
the contrary contained in this Agreement, effective upon a Change in Control of
the Company (as defined below), the restrictions imposed upon the Restricted
Stock (except for any such shares which were previously forfeited to the
Company) by Paragraph 2 of this Agreement shall immediately be deemed to have
lapsed and the Release Date shall be deemed to have occurred as of the date of
the Change in Control of the Company with respect to such Restricted Stock.
 
(b)  The following terms shall have the following meanings when used in this
Paragraph 12:
 
(i)           “Act” means the Securities Exchange Act of 1934, as amended.
 
(ii)           “Affiliate” and “Associate” shall have the respective meanings
ascribed to such terms in Rule l2b-2 of the General Rules and Regulations under
the Act.
 
(iii)           A Person shall be deemed to be the “Beneficial Owner” of any
securities:
 
(A) which such Person or any of such Person’s Affiliates or Associates has the
right to acquire (whether such right is exercisable immediately or only after
the passage of time) pursuant to any agreement, arrangement or understanding, or
upon the exercise of conversion rights, exchange rights, rights, warrants or
options, or otherwise; provided, however, that a Person shall not be deemed the
Beneficial Owner of, or to beneficially own, (i) securities tendered pursuant to
a tender or exchange offer made by or on behalf of such Person or any of such
Person’s Affiliates or Associates until such tendered securities are accepted
for purchase, or (ii) securities issuable upon exercise of rights issued
pursuant to the terms of any Rights Agreement of the Company, at any time before
the issuance of such securities;
 
- 5 -

--------------------------------------------------------------------------------


 
(B) which such Person or any of such Person’s Affiliates or Associates, directly
or indirectly, has the right to vote or dispose of or has “beneficial ownership”
of (as determined pursuant to Rule l3d-3 of the General Rules and Regulations
under the Act), including pursuant to any agreement, arrangement or
understanding; provided, however, that a Person shall not be deemed the
Beneficial Owner of, or to beneficially own, any security under this clause (B)
as a result of an agreement, arrangement or understanding to vote such security
if the agreement, arrangement or understanding: (i) arises solely from a
revocable proxy or consent given to such Person in response to a public proxy or
consent solicitation made pursuant to, and in accordance with, the applicable
rules and regulations under the Act and (ii) is not also then reportable on a
Schedule l3D under the Act (or any comparable or successor report); or
 
(C) which are beneficially owned, directly or indirectly, by any other Person
with which such Person or any of such Person’s Affiliates or Associates has any
agreement, arrangement or understanding for the purpose of acquiring, holding,
voting (except pursuant to a revocable proxy as described in clause (B) above)
or disposing of any voting securities of the Company.
 
(iv)           “Board” means the Board of Directors of the Company.
 
(v)           “Change in Control” means the occurrence of any of the following:
 
(A) any Person (other than (i) the Company or any of its subsidiaries, (ii) a
trustee or other fiduciary holding securities under any employee benefit plan of
the Company or any of its subsidiaries, (iii) an underwriter temporarily holding
securities pursuant to an offering of such securities or (iv) a corporation
owned, directly or indirectly, by the shareholders of the Company in
substantially the same proportions as their ownership of stock in the Company
(“Excluded Persons”)) is or becomes the Beneficial Owner, directly or
indirectly, of securities of the Company (not including in the securities
beneficially owned by such Person any securities acquired directly from the
Company or its Affiliates after the date of this Agreement, pursuant to express
authorization by the Board that refers to this exception) representing 20% or
more of either the then outstanding shares of common stock of the Company or the
combined Voting Power of the Company’s then outstanding voting securities; or
 
(B) the following individuals cease for any reason to constitute a majority of
the number of directors of the Company then serving:  (i) individuals who, on
the date of this Agreement constituted the Board and (ii) any new director
(other than a director whose initial assumption of office is in connection with
an actual or threatened election contest, including but not limited to a consent
solicitation, relating to the election of directors of the Company) whose
appointment or election by the Board or nomination for election by the Company’s
shareholders was approved by a vote of at least two-thirds (2/3) of the
directors then still in office who either were directors on the date of this
Agreement, or whose appointment, election or nomination for election was
previously so approved (collectively the “Continuing Directors”); provided,
however, that individuals who are appointed to the Board pursuant to or in
accordance with the terms of an agreement relating to a merger, consolidation,
or share exchange involving the Company (or any direct or indirect subsidiary of
the Company) shall not be Continuing Directors for purposes of this definition
until after such individuals are first nominated for election by a vote of at
least two-thirds (2/3) of the then Continuing Directors and are thereafter
elected as directors by the shareholders of the Company at a meeting of
shareholders held following consummation of such merger, consolidation, or share
exchange; and, provided further, that in the event the failure of any such
persons appointed to the Board to be Continuing Directors results in a Change in
Control of the Company, the subsequent qualification of such persons as
Continuing Directors shall not alter the fact that a Change in Control of the
Company occurred; or
 
- 6 -

--------------------------------------------------------------------------------


 
(C) the shareholders of the Company approve a merger, consolidation or share
exchange of the Company with any other corporation or approve the issuance of
voting securities of the Company in connection with a merger, consolidation or
share exchange of the Company (or any direct or indirect subsidiary of the
Company) pursuant to applicable stock exchange requirements, other than (i) a
merger, consolidation or share exchange which would result in the voting
securities of the Company outstanding immediately prior to such merger,
consolidation or share exchange continuing to represent (either by remaining
outstanding or by being converted into voting securities of the surviving entity
or any parent thereof) at least 50% of the combined Voting Power of the voting
securities of the Company or such surviving entity or any parent thereof
outstanding immediately after such merger, consolidation or share exchange, or
(ii) a merger, consolidation or share exchange effected to implement a
recapitalization of the Company (or similar transaction) in which no Person
(other than an Excluded Person) is or becomes the Beneficial Owner, directly or
indirectly, of securities of the Company (not including in the securities
beneficially owned by such Person any securities acquired directly from the
Company or its Affiliates after the date of this Agreement, pursuant to express
authorization by the Board that refers to this exception) representing 20% or
more of either the then outstanding shares of common stock of the Company or the
combined Voting Power of the Company’s then outstanding voting securities; or
 
(D) the shareholders of the Company approve a plan of complete liquidation or
dissolution of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets (in one transaction
or a series of related transactions within any period of 24 consecutive months),
other than a sale or disposition by the Company of all or substantially all of
the Company’s assets to an entity at least 75% of the combined Voting Power of
the voting securities of which are owned by Persons in substantially the same
proportions as their ownership of the Company immediately prior to such sale.
 
Notwithstanding the foregoing, no “Change in Control” shall be deemed to have
occurred if there is consummated any transaction or series of integrated
transactions immediately following which the record holders of the common stock
of the Company immediately prior to such transaction or series of transactions
continue to own, directly or indirectly, in the same proportions as their
ownership in the Company, an entity that owns all or substantially all of the
assets or voting securities of the Company immediately following such
transaction or series of transactions.
 
(vi)           “Person” means any individual, firm, partnership, corporation or
other entity, including any successor (by merger or otherwise) of such entity,
or a group of any of the foregoing acting in concert.
 
(vii)           “Voting Power” means the voting power of the outstanding
securities of the Company having the right under ordinary circumstances to vote
at an election of the Board.
 
IN WITNESS WHEREOF, the Company has caused this instrument to be executed by its
duly authorized officer and the Participant has hereunto affixed his or her
signature, all as of the day and year first set forth above.
 
COMPANY:
 
PARTICIPANT:
 
WHITING PETROLEUM CORPORATION
               
By:
       
Name:
   
No. of Shares of Restricted Stock:
 
Title:
   
Grant Date:
 

 
- 7 -

--------------------------------------------------------------------------------
